Title: To Alexander Hamilton from Benjamin Lincoln, 25 May 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, May 25, 1791. “By an act made to explain and amend ‘an act making farther provision for the payment of the Debts of the United States’ It is enacted that the duty of 7½ ⅌ Ct ad valorem laid by the act aforesaid on chintses and coloured calicoes shall be deemed and taken to extend to all printed stained & coloured goods, or manufactures of cotton, or of linen, or of both, which hereafter shall be brought into the United States from any foreign port or place. When I read the law I supposed that all goods of Cotton &c painted stained and coloured, (coloured by painting or staining) should be subject to a duty of 7½ ⅌ Cent but the law is read differently by others; Mr. Ames and the District Atty are of opinion that all cotton good all linen goods & goods of Cotton & Linen united which have but a stripe in them are embraced by this act, such as bed ticks, checked linings for shirtings &c. These they consider as coloured goods. I pay, as I ought, great respect to the opinion of these Gentm. yet as I am the only responsible person I wish your sentiments on the Law.…”
